DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowability Notice
This action is responsive to communication filed on 2/2/2021.
The claim amendments and applicant’s arguments filed on 2/2/2021 have been fully considered and entered by the Examiner.
A terminal disclaimer filed on 3/2/2021 has been approved.
Allowable Subject Matter
Claims 1-25 respectively are allowed and renumbered as claims 1-25 respectively.

	Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior arts of record singly or in combination does not teach the totality of the independent claims when read in light of the specification.  In particular the prior arts of record does not teach “transmitting queries to each of a plurality of virtual entities within the virtual infrastructure, wherein the queries are formatted to elicit data from the plurality of virtual entities indicating presence of applications that are distinct from the virtual entities; communicating computer executable instructions to virtual entities of the plurality of virtual entities; causing execution of the computer executable instructions at the virtual entities to retrieve information about application configurations on respective ones of the plurality of virtual entities; and storing data about applications running on the plurality of virtual entities and configuration of the applications based on data received in response to the queries and received as a result of executing the computer executable instructions; executing a remote management protocol associated with an operating system of a virtual entity of the plurality of virtual entities to establish a control path via an interface of the operating system; 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809.  The examiner can normally be reached on M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 


DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453